Exhibit 10.5
EXECUTION VERSION
FIRST AMENDMENT TO
PIPELINE SYSTEMS OPERATING AGREEMENT
     THIS FIRST AMENDMENT TO PIPELINE SYSTEMS OPERATING AGREEMENT (this
“Amendment”) is made and entered into as of this 31st day of March, 2010 by and
among Navajo Refining Company, L.L.C., a Delaware limited liability company
(“Navajo Refining”), Lea Refining Company, a Delaware corporation (“Lea
Refining”), Woods Cross Refining Company, L.L.C., a Delaware limited liability
company (“Woods Cross Refining”), Holly Refining & Marketing — Tulsa LLC, a
Delaware limited liability company (“Holly Refining Tulsa” and, together with
Navajo Refining, Lea Refining, and Woods Cross Refining, the “Holly Entities”),
and Holly Energy Partners—Operating, L.P., a Delaware limited partnership
(“Operator”). Each of the Holly Entities and the Operator are sometimes
individually referred to herein as a “Party” and collectively as the “Parties.”
     WHEREAS, the Parties entered into that certain Pipeline Systems Operating
Agreement on February 8, 2010, to be effective as of December 1, 2009 (the
“Agreement”), and now desire to amend certain provisions of such Agreement, as
set forth herein in connection with the acquisition of certain assets by certain
of the subsidiaries of Operator from certain of the Holly Entities. Capitalized
terms used, but not defined, herein shall have the meanings given to them in the
Agreement.
     NOW, THEREFORE, in consideration of the foregoing recitals and the
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto,
intending to be legally bound, do hereby agree as follows:
     1. Amendment to Exhibit A. Exhibit A is hereby amended and restated in its
entirety as set forth on Exhibit A-1 hereto.
     2. Amendment to Exhibit B. Exhibit B is hereby amended and restated in its
entirety as set forth on Exhibit B-1 hereto.
     3. No Further Amendment; Miscellaneous. Except as amended hereby, all of
the terms and conditions of the Agreement shall remain in full force and effect.
The “General Conditions; Miscellaneous” provisions set forth in Sections 13.1,
13.2, 13.3, 13.4, 13.5, 13.8, 13.12, 13.13, 13.15, and 13.16 of the Agreement,
are hereby incorporated herein by reference.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this First Amendment
to Pipeline Systems Operating Agreement as of the date first above written.

            OPERATOR:


HOLLY ENERGY PARTNERS-OPERATING, L.P.
      By:   /s/ David G. Blair         David G. Blair        Senior Vice
President        HOLLY ENTITIES:


NAVAJO REFINING COMPANY, L.L.C.
      By:   /s/ David L. Lamp         David L. Lamp        Executive Vice
President        LEA REFINING COMPANY
      By:   /s/ David L. Lamp         David L. Lamp        Vice President       
WOODS CROSS REFINING COMPANY,
L.L.C.
      By:   /s/ David L. Lamp         David L. Lamp        President     

Signature Page 1 of 1 to First Amendment to Pipeline Systems Operating Agreement

 



--------------------------------------------------------------------------------



 



            HOLLY REFINING & MARKETING – TULSA LLC
      By:   /s/ David L. Lamp         David L. Lamp        President     

          ACKNOWLEDGED AND AGREED:

HOLLY CORPORATION
    By:   /s/ David L. Lamp       David L. Lamp      President     

          ACKNOWLEDGED AND AGREED:

HOLLY ENERGY PARTNERS, L.P.
    By:   HEP Logistics Holdings, L.P.,       its General Partner   

                  By:   Holly Logistic Services, L.L.C.,         its General
Partner   

                  By:   /s/ David G. Blair         David G. Blair       
President     

Signature Page 2 of 2 to First Amendment to Pipeline Systems Operating Agreement



 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
Basic Description of Systems and Management Fee
Management Fee
The Management Fee for 2009 will be the “Total Management Fee” as set forth in
the table below and will be allocated among the Systems as set forth in the
table below.
Systems

                      Amount of Management     Owner of Asset   Fee Allocated to
the Asset General Systems Management        
 
  N/A   $ 150,000.00   Insurance Reimbursement        
 
  N/A   $ 15,000.00  
Artesia System
           
(None)
  N/A     N/A  
Lovington System
           
Ponderosa Junction to Lovington - LPG/Natural Gasoline Pipeline having a
diameter of 8” and extending approximately 11 1/2 miles and a diameter of 6”
extending approximately 8 miles
  Navajo Refining Company, L.L.C.   $ 0.00  
Woods Cross System
           
Woods Cross 12” Plains Crude Oil Delivery Pipeline extending approximately 700
feet
  Woods Cross Refining Company, L.L.C.   $ 25,000.00  
Woods Cross 6” Hydrogen Pipeline extending approximately 4 miles
  Woods Cross Refining Company, L.L.C.   $ 25,000.00  
 
  Total Management Fee:   $ 215,000.00  

Exhibit A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
Services included in Management Fee

  PART I —   Management services and costs included in the Management Fee, as
contemplated by Section 8.2 of the foregoing Agreement are the following:

  •   Operator’s central office costs     •   General administration of Pipeline
operations by Operator’s senior management personnel     •   General
administration of Pipeline operations by Operator’s operations management
personnel     •   Supervision of the Pipeline Control Center     •  
Environmental, health and safety management     •   Administrative services
relating to DOT compliance     •   Preparation and submission of FERC Reports  
  •   Pipeline Scheduling     •   Purchasing     •   Right of Way services after
the In-Service Date (excluding new projects)     •   Travel and meeting expenses
for necessary meetings     •   Crisis Communications     •   Ordinary course
administration of contracts between the Holly Entities and customers of the
Holly Entities (excluding outside counsel services deemed necessary by Operator)
    •   Normal operating activities of the Facilities

  PART II —   For avoidance of doubt, the following work and services are
specifically excluded from the Management Fee and shall be paid to Operator by
the Holly Entities, along with other costs, under Section 8.3 of the foregoing
Agreement:

  •   Operations personnel to the extent performing services in connection with
activities outside the normal operation of the Systems     •   All direct
operating costs incurred outside the normal operation of the Systems     •  
Services obtained from third-parties     •   Travel and meal expenses for
Operator’s personnel while performing work on the assets set forth on Exhibit A
    •   Pipeline measurement including contract proving     •   Insurance     •
  All project management, engineering and other services related to any
expansion project     •   Compliance and other costs or expenses incurred in
connection with any regulatory program to the extent directly applicable to the
Systems, including, but not limited to, compliance with governmental
requirements and guidelines for public awareness, contractor awareness,
one-call, operator qualification, facility response plans, drug and alcohol
testing and other requirements and guidelines of any governmental authority with
jurisdiction     •   Annual DOT fees     •   Procurement, maintenance and
replacement of safety equipment and materials     •   Preparation and filing of
required reports and permit applications with governmental entities with
jurisdiction (other than FERC and DOT), including, but not limited to
environmental permit reporting and permit renewals (third party contract costs
only)

Exhibit B-1

 